DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.
 
Reasons for Allowance
Claims 1-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1, 21, and 23, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to a building cylinder arrangement as instantly claimed is that while the prior art Weber (DE10342880A1 - translation provided) in view of Hermann (DE10342880A1 - translation provided) teaches building cylinder with a main body substantially in the form of a cylindrical casing and with an upper piston part movable on an inner side of the main body along a cylinder axis, wherein the upper piston part comprises, on its upper side, a base element in the form of a substrate or a preform, for the growth of a three-dimensional object, and further comprises a powder seal bearing against the inner side of the main body for sealing the powdered material; an intermediate piston part comprising a heater; a thermal insulation element; and a lower piston part comprising a gas seal, wherein the upper piston part, 
Claims 2-20 and 22 are allowed because the claims are dependent upon allowable independent claims 1 and 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/JAMEL M NELSON/Examiner, Art Unit 1743                         

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743